Citation Nr: 1713609	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117, to include undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from January 1996 to July 1996 and from January 2003 to July 2003.  He is in receipt of the Combat Action Ribbon (CAR, among other military citations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In August 2011, the Board granted service connection for a traumatic brain injury with known residuals of headaches and a cognitive disorder, dismissed a separate issue of service connection for a cognitive disorder, and remanded the issues of service connection for a left ankle disorder, a low back disorder, a right knee disorder, and a right shoulder disorder for further evidentiary development.  Specifically, the Board directed the RO/Appeals Management Center (AMC) to schedule the Veteran for VA medical examinations to determine the nature and etiology of the left ankle disorder, low back disorder, right knee disorder, and right shoulder disorder and, thereafter, readjudicate the remanded issues.  In September 2011, the Veteran was notified that a VA medical facility would be contacting him to schedule his VA medical examination.  Several attempts to contact the Veteran in order to notify him of the scheduled VA medical examination were unsuccessful, and the Veteran's claims were denied in September 2012 without further medical examination.    
In August 2013, the Board remanded the issues of service connection for a left ankle disorder, a low back disorder, a right knee disorder, and a right shoulder disorder to obtain additional information regarding private and VA treatment received since February 2008 for the claimed disabilities that had been recently reported to the representative, and to provide the Veteran with another opportunity to report for a VA medical examination after he expressed a willingness to do so.  
Pursuant to the Board's remand directives, additional VA and private treatment records were obtained in July and October of 2013, and a VA medical examination with medical opinion was provided in October 2013.  The Agency of Original Jurisdiction (AOJ) readjudicated the service connection appeals in October 2013.  

In September 2014, the Board denied service connection for a left ankle disorder, a low back disorder on a direct basis, a right knee disorder, and a right shoulder disorder.  The Board remanded the issue of entitlement to presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117, to include undiagnosed illness, for initial consideration by the Agency of Original Jurisdiction (AOJ).  In August 2016, the AOJ denied presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117, to include undiagnosed illness; therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The Veteran does not have a current diagnosable disability manifested by low back pain and muscle spasms.  

3.  The Veteran has an undiagnosed illness characterized by low back pain, stiffness, and muscle spasms to a compensable degree.  

4.  The evidence shows an undiagnosed illness characterized by recurrent low back pain, stiffness, and muscle spasms not resulting in abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for a qualifying chronic disability characterized by low back pain, stiffness, and muscle spasms are met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As previously addressed in the September 2014 Board decision, the Veteran does not have a diagnosed low back disability; therefore, there is no diagnosed "chronic disease" under 38 C.F.R. § 3.309(a), and the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Service Connection Analysis for a Low Back Disorder

The Veteran contends that he has a current low back disability caused by carrying heavy packs during service and/or a blast injury during service.  He seeks service-connected disability benefits on this basis.


Because the Veteran has service in Kuwait and Iraq from February 2003 to May 2003, he has qualifying service as a Persian Gulf Veteran; therefore, the Board has also considered presumptive service connection for a disorder manifested by low back pain and muscle spasms, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), "Qualifying chronic disability" includes: (a) an undiagnosed illness; (b) a "medically unexplained chronic multisymptom illness" (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise as to whether presumptive service connection for an undiagnosed illness characterized by low back pain and stiffness and muscle spasms is warranted.  As a lay person, the Veteran is competent to report low back pain, stiffness, and muscle spasms, and the account is deemed credible and of significant probative value.  The complaints of low back pain, stiffness, and muscle spasms have been evaluated by competent medical professionals and cannot be attributed to a medical diagnosis; therefore, there is evidence of an undiagnosed illness manifested by low back pain, stiffness, and muscle spasms of record.  

The Board next finds that the undiagnosed illness manifested by low back pain, stiffness, and muscle spasms has manifested to a compensable degree when rated by analogy to lumbosacral strain under the criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  Lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.  

In this case, the evidence shows transient low back pain lasting one month after heavy lifting during service, as well as current recurrent (or chronic) low back pain and stiffness, which is analogous to localized tenderness in the low back.  See, e.g., March 1997 service treatment record; January 2013 VA primary care nursing triage note (noting chronic back pain).  The Veteran has also competently and credibly reported that he experiences muscle spasms in the low back.  See, e.g., October 2013 VA examination report.  Because the Veteran's gait and posture have been normal throughout the claim/appeal period, the Board finds that the evidence demonstrates low back pain and stiffness and intermittent muscle spasms not resulting in abnormal spinal contour or abnormal gait so that the criteria for a 10 percent rating under DC 5237 are approximated.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for an undiagnosed illness characterized by recurrent low back pain, stiffness, and muscle spasms is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Presumptive service connection for a qualifying chronic disability of undiagnosed illness characterized by recurrent low back pain, stiffness, and muscle spasms is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


